PONDER, Judge.
Plaintiffs filed a class action suit against defendants who filed a Peremptory Exception of Improper Use of Class Action, which the trial court denied. After defendant was granted an order for a devolutive appeal, plaintiffs filed a motion to dismiss the appeal as one taken from an interlocutory judgment which will not cause defendant irreparable harm.
A judgment allowing a class action is interlocutory. State v. General Motors Corporation, 354 So.2d 770 (La.App. 4th Cir. 1978) affirmed and remanded 370 So.2d 477 (La.1979).
*936A judgment does not cause irreparable injury if, as a practical matter, the error can be corrected on appeal. Cheramie v. Vegas, 385 So.2d 453 (La.App. 1st Cir.1980).
The court in State v. General Motors Corporation, supra, stated that irreparable injury could result from difficulty in assessing damages, and “immeasurable expense and innumerable wasted court days will have resulted” if the class action were later disallowed.
We find the instant case, with the large number of the class, to be comparable to the case of State v. General Motors Corporation, supra.
MOTION TO DISMISS DENIED.